COBB, Judge.
The state appeals the trial court’s dismissal of a count in an information charging appellee Edward Joseph Bragg with delivery of cannabis to a minor. The issue in this appeal is whether Bragg, age 18 years and 3 months at the time of the offense, could have violated section 893.13(l)(c), Florida Statutes (1985), which provides:
Except as authorized by this chapter, it is unlawful for any person over the age of 18 years to deliver any controlled substance to a person under the age of 18 years.
The trial court interpreted this proviso to exclude persons who had not reached their 19th birthday. A common sense reading of the proviso shows that the legislature intended the dividing line to be the 18th birthday. Accordingly, we reverse.
REVERSED.
ORFINGER and SHARP, JJ., concur.